DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “MEK extractability of 2 to 8% by mass depending on the baking condition employed for the primary baking.” The limitation is indefinite as vague, because there is not clear what is must be considered a “baking condition,” what it means that MEK extractability depends on a given baking condition, or what would be excluded as a baking condition. It is not clear whether “depending on the baking condition” means that achieving an MEK extractability anywhere within the range of 2 to 8% depends on a baking condition or whether it means that a specific value within the range depends on a baking condition. The specification considers at least time or temperature to be a “baking condition” [0033]. Examiner considers the limitation to include the interpretation that MEK extractability of the finishing varnish layer after secondary baking is within 2 to 8% and that an MEK 
Claims 8-11 are rejected as depending from rejected Claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US 2005/0218140) in view of Umezawa et al. (JP 2006-137846 A).
Regarding Claims 1-2, Enoki et al. (US’140) teaches a metallic bottle can i(bottle-shaped can) including a metallic base material (Abstract; [0083]) 5of a bottle shape that has a mouth portion having a threaded portion , a shoulder portion, a body portion and a bottom portion (Fig. 1; [0002, 0026]), wherein a coating is applied directly to it [0036-0037,0039, 0041, 0082].
US’140 fails to teach an MEK extractability. JP’846 teaches an analogous metallic bottle can including at least a body, a threaded opening (mouth), and a bottom [0007, 0025] with a finishing varnish layer (paint) applied directly to the metallic bottle can as surface protection such as imparting gloss and preventing scratches on an ink layer [0006, 0067-0068, 0076].  The finishing varnish layer with an MEK extractability of less than 15% [0069]. 
JP’846 fails to teach an MEK extractability of between 2-8%; however, JP’846 provides evidence that MEK extractability is result-effective variable and a measure of extent of curing affecting its tendency to scratch and occurrence of “blocking” (lack of sufficient adhesion) [0021, 0025, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the metallic bottle can of US’140 by providing it directly to the metallic base material of the mouth wherein the finishing varnish layer has an MEK extractability of 2 to 8% in Claim 1 or 7-8% in Claim 2 by mass through routine optimization in order to protect the mouth of the can.



e.g. aluminum, Claim 13; steel, Claim 8) with an opening, 20the metallic bottle can is capable of being retort-sterilized.  
Regarding Claim 4, the 25metallic base material is made from aluminum (Claims 8, 13).  
Regarding Claim 5, JP’846 teaches a matrix of said finishing varnish layer is a mixed resin 30containing a polyester resin, an epoxy resin and an amino resin [0009, 0011, 0013, 0040]. It would have been obvious to provide the bottle of US’140 with a varnish layer containing a polyester resin, an epoxy resin and an amino resin, because JP’846 suggests this composition protects a metal bottle and prevents blocking.
Regarding Claim 6, JP’846 teaches a first invention, including polyester resin and an amino acid [0013-0014], a third invention with an acrylic resin in addition to polyester resin and an amino resin [0016], and a fourth invention with epoxy added to either of first or third invention [0017]. Although JP’846 does not expressly state that a mixed resin “contains no acrylic resin,” it distinguishes a first invention without listing acrylic resin as a component and a third invention which includes acrylic resin added to the first invention and additionally an epoxy resin which can be added EITHER to the first invention OR the third invention, and thus would have suggested embodiments of the coating composition which omit acrylic resin. Thus, it would have been obvious to produce the metallic bottle with a coating without acrylic resin in the mixed resin.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flecheux et al. (US 2001/0040167) in view of Umezawa et al. (JP 2006-137846 A).
Regarding Claims 1-2, Flecheux et al. (US’167) teach a metallic bottle can including a metallic base material 5of a bottle shape (e.g. aluminum or steel) that has a mouth portion having a threaded portion, a shoulder portion, a body portion and a bottom portion (Figs. 1-2; Abstract). Furthermore, US’167 teaches that cans, once formed, are usually varnished on the inner surface and painted and/ or varnished on the outer surface, including the neck (outer surface of mouth portion) [0002, 0008, 0034, 
JP’846 fails to teach an MEK extractability of between 2-8%; however, JP’846 provides evidence that MEK extractability is result-effective variable and a measure of extent of curing affecting its tendency to scratch and occurrence of “blocking” (lack of sufficient adhesion) [0021, 0025, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the metallic bottle can of US’167 by providing it directly to the metallic base material of the mouth wherein the finishing varnish layer has an MEK extractability of 2 to 8% in Claim 1 or 7-8% in Claim 2 by mass through routine optimization in order to protect the mouth of the can.
Regarding Claim 3, as a metal container (e.g. aluminum or steel [0001]) with an opening, 20the metallic bottle can is capable of being retort-sterilized.
 Regarding Claim 4, US’167 teaches that said 25metallic base material can be made from aluminum.  
Regarding Claim 5, JP’846 teaches a matrix of said finishing varnish layer is a mixed resin 30containing a polyester resin, an epoxy resin and an amino resin [0009, 0011, 0013, 0040]. It would have been obvious to provide the bottle of US’167 with a varnish layer containing a polyester resin, an epoxy resin and an amino resin, because JP’846 suggests this composition protects a metal bottle and prevents blocking.

Regarding Claim 7, US’167 teaches a method for producing the metallic bottle can of claim 1, including steps of: providing a metallic base material of a bottle shape that 5has a mouth portion having a threaded portion, a shoulder portion, a body portion, and a bottom portion (Figs. 1-2; Abstract); applying, on an outer surface of said metallic base material, a coating material for forming a finishing varnish layer  [0002, 0008, 0034, 0058];  10primarily baking the coating material for forming said finishing varnish layer [0058]; applying, on an inner surface of said metallic base material, a coating material for forming an inner surface film [0056]; 15forming the inner surface film by secondarily baking the coating material for forming said inner surface film [0056]; and 20executing a necking work and a threading work (Abstract; [0018]).
US’167 also teaches that in the prior art, the order of steps is usually varnishing the inner surface, varnishing the outer surface, and then forming the neck [0002], and that the order is of applying varnish before necking is preferred to facilitate application with a roller or a spray gun [0003]. It was known to thread the neck during the necking after varnishing [0005-0006, 0008]. US’167 fails to teach an order of applying a coating material for forming a finishing varnish layer, then primarily baking the coating material, then applying a coating material for forming an inner surface film after primary baking 
The combination of US’167 in view of JP’846 fails to teach either applying the inner coating after primary baking or an MEK extractability between 2 and 8% by mass depending. The combination of US’167 in view of JP’846 suggests that different sequences of steps of coating and baking are known in the prior art, including a) coating an inner surface and baking it [0056] before coating and baking an outer coating [0058] and b) coating the outer surface, baking it, and then baking the inner surface [0066]. The combination of US’167 in view of JP’846 fails to specify when the inner surface is coated when the sequence b) of baking the outer surface and then baking the inner surface is performed. However, since US’167 suggests that one coating can be applied to one surface and baked before prima facie obvious change in order of steps.
 The combination of US’167 in view of JP’846 fails to teach an MEK extractability within the range of 2 to 8% by mass. However, JP’846 provides evidence that MEK extractability (extraction rate) is a measure of curing and therefore a result-effective variable affecting blocking and scratching [0006], and a an extractability less than 15% is related to an improvement in blocking phenomenon [0021, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’167 in view of JP’846 by primarily and secondarily baking the coatings to achieve an MEK extractability within the recited range of MEK extractability through routine optimization to achieve a desired profile of adhesion and scratch-resistance.
Regarding Claims 8-10, US’167 teaches baking the inner coating at a temperature of 200-265 C, which substantially overlaps the temperature ranges 30for a period sufficient to dry and polymerize the varnish [0056, 0058] and overlaps the recited temperature ranges for said secondary baking. JP’846 teaches primary baking the outer surface at 200 C for 1 minute (60 seconds) and secondary baking the inner surface at 200 C [0066-0067] for the same period (“assuming baking of the inner surface paint” for 60 seconds or including “heat drying” at the baking temperature of 200 C up to 3 additional minutes (180 seconds) [0066]). The combination of references fails to teach the specific combinations of time and temperature. However, because JP’846 suggests MEK extractability as a measure of curing to achieve optimal adhesion and scratching, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by determining baking times and temperatures within the recited ranges to achieve an MEK extractabilty within the recited range as a measure of optimal characteristics.
Regarding Claim 11, US’167 teaches that said metallic base material having the bottle shape is a can body that can be obtained through a draw-ironing work [0001, 0011].
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712